DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-8, 10, 12-15, 17, 19-25, 29-31, 33, 35-36, 38, 40-43, 45, 47-50, 52, 54, 56-59, 61, 63-65, 71-73, and 75 have been cancelled.

Applicant's arguments filed 10/12/2021have been fully considered. 
Contrary to applicant’s arguments, applicant has not imported the limitations of cancelled claim 65 as provided in the 12/28/2020 amendment into claim 2.
Claims 65-67 were previously objected to (see the 5/12/2021 Office action) because the prior art of record did not disclose or suggest storing the recited ETAR antibody formulations for 12 months at 2-8 °C.  This is no longer a limitation of the claims.

Election/Restrictions
Claims 68-70 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2019.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 2, 9, 11, 16, 18, 66-67, and 74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,376,581 in view of Uchiyama et al. (2014).
The’581 claims include claims directed to antibodies, kits, pharmaceutical compositions and methods of treatment using them.  These were not restricted apart.
The claims do not recite a buffer or a pH approximately ranging from 5 to 7.  However, it would have been well known that a buffer was a pharmaceutically acceptable excipient (see ‘581 claim 7).  Uchiyama et al. discloses that it would have been well known to formulate antibodies in a buffer having a pH approximately ranging from 5 to 7.  See at least page 2041, right column; Table 1; and Figure 2.
It would have been obvious to formulate the ‘581 antibodies in a buffer having a pH approximately ranging from 5 to 7.  With respect to the new limitation added to claim 2 (“wherein the formulation contains no more than about 10% of an aggregated ETAR antibody after 12-month of storage of the formulation at 2-8 °C”), this property or characteristic would be inherent to the suggested composition formulating the ‘581 antibodies in a buffer having a PH approximately ranging from 5 to 7.  The properties or characteristics of claims 66-67 as amended would be inherent to the suggested composition formulating the ‘581 antibodies in a buffer having a PH approximately ranging from 5 to 7.  
Applicant has acknowledged this rejection but not filed a properly executed terminal disclaimer.
s 2, 9, 11, 16, 18, 66-67, and 74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,869,927 in view of Uchimaya et al. (2014). 
The ‘927 claims include claims directed to antibodies, kits, pharmaceutical compositions and methods of treatment using them.  These were not restricted apart.
The co-pending claims do not recite a buffer or a pH approximately ranging from 5 to 7.  However, it would have been well known that a buffer was a pharmaceutically acceptable excipient (see ‘927 claim 6).  Uchiyama et al. discloses that it would have been well known to formulate antibodies in a buffer having a pH approximately ranging from 5 to 7.  See at least page 2041, right column; Table 1; and Figure 2.
It would have been obvious to formulate the co-pending antibodies in a buffer having a pH approximately ranging from 5 to 7. With respect to the new limitation added to claim 2 (“wherein the formulation contains no more than about 10% of an aggregated ETAR antibody after 12-month of storage of the formulation at 2-8 °C”), this property or characteristic would be inherent to the suggested composition formulating the ‘581 antibodies in a buffer having a PH approximately ranging from 5 to 7.  The properties or characteristics of claims 66-67 as amended would be inherent to the suggested composition formulating the ‘581 antibodies in a buffer having a PH approximately ranging from 5 to 7.  
Applicant has acknowledged this rejection but not filed a properly executed terminal disclaimer. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 9, 11, 16, 18, 26-28, 32, 34, 37, 39, 44, 46, 51, 53, 55, 60, 62, 66-67, 74, and 76-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 has been amended to recite “wherein the formulation contains no more than about 10% of an aggregated ETAR antibody after 12-month of storage of the formulation at 2-8 °C.”
Claim 66 depends upon claim 2 and has been amended to recite “wherein the extent of antibody degradation does not exceed about 10% after 12-month of storage of the formulation at 2-8 °C.
Claim 67 depends upon claim 2 and has been amended to recite “wherein the biological activity of the ETAR antibody is no less than 50% of the original biological activity after 12-month of storage of the formulation at 2-8 °C.”
The claims are confusing as it is unclear whether the formulations being claimed have been stored at the recited temperature for 12-months.  If the properties recited are merely the desired properties following such storage, then these claims do not further limit the subject matter of claim 1.  Claims 2 and 66-67 do not recite particular components or amounts that would result in these properties and do not require more than the antibody in buffer at a pH of 

It is noted that this rejection has been made previously.  See at least Office actions mailed 3/5/2020 and 9/28/2020.  Applicant amended claim 65 (now cancelled) and claims 66-67 to positively recite that the formulation being claimed had been stored for 12 months at 2-8° C.  See applicant’s response of 12/28/2020.  Contrary to applicant’s arguments, applicant has not imported the limitations of cancelled claim 65 as provided in the 12/28/2020 amendment into claim 2.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-28, 32, 34, 37, 39, 44, 46, 51, 53, 55, 60, 62, and 76-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
AR antibody after 12-month of storage of the formulation at 2-8° C.”  
This property has not been disclosed in the context of the limitations of 26-28, 32, 34, 37, 39, 44, 46, 51, 53, 55, 60, 62, and 76-81.  It is not known from the specification whether or not the formulations of these claims would have this property.  The specification does not test any compositions having the claimed limitations that have been stored for 12 months at 2-8° C. 
The claims lack adequate written description.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 11, 16, 18, 26-28, 32, 34, 37, 39, 44, 46, 55, 66-67, 74, and 76-77 are rejected under 35 U.S.C. 103 as being unpatentable over CN105669863 (of record, published 15 June 2016) or U.S. Patent No. 10,869,927 or U.S. Patent Application Publication 2019/0365894 
Applicant cannot rely upon the certified copy of the foreign priority application China 201610376600.7 (filed 5/31/2016) or China 20160954533.2 (filed 10/27/2016) to overcome this rejection because translations of said applications have not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  The China 201610376600.7 document is only 14 pages long and does not appear to include a sequence listing.  The effective filing date of the instant application is 5/27/2017.
CN105669863 (of record, published 15 June 2016); U.S. Patent No. 10,869,927; U.S. Patent Application Publication 2019/0365894; and WO 2017/092375 are equivalent documents.  The inventors differ from that of the instant application.  At least for example, inventors Kesuo Fan and Yong Guo of the instant application are not inventors for these documents.  These documents include inventors (e.g. Min Wang, Xinxin Shi, Hao Pan) that are not inventors of the instant application.   CN105669863 is valid prior art under 102(a)(1).  U.S. Patent No. 10,869,927; U.S. Patent Application Publication 2019/0365894; and WO 2017/092375 are valid prior art under 102(a)(2).
The English language disclosure of U.S. Patent Application Publication 2019/0365894 will be relied upon.
U.S. Patent Application Publication 2019/0365894 discloses ETAR antibodies corresponding to the instant claims.  See the sequence listing for SEQ ID NOS: 138, 162, 166, and 190 which correspond to instant SEQ ID NOS: 138, 162, 166, and 190 and contain the CDRs recited in the instant claims.  Pharmaceutical compositions of the antibodies with a pharmaceutically acceptable excipient are disclosed.  See at least paragraph [0064].  The 
Gerritsen et al. discloses pharmaceutical formulations of antibodies against endothelin A receptor (termed ETAR in the instant application and EDNRA in Gerritsen et al.).  The antibodies can be murine or humanized. Formulations in aqueous pH buffered solution are disclosed.  Physiological carriers include phosphate and citrate buffers, antioxidants such as ascorbic acid; amino acids such as arginine; chelators such as EDTA (a metal chelator), surfactants such as TWEEN (a polysorbate), and a sugar alcohol such as sorbitol (a polyol).  A suitable pH for storage buffers is pH 6.8.  See at least claims 1, 5, and 10-11; page 13, lines 12-21, and pages 87-89 and 94-95; page 107, lines 26-28; and Example 6.  
Adler et al. discloses pharmaceutical formulations for antibodies.  Paragraph [0010] discloses that the formulation may comprise the antibody in an amount of from about 1 to about 150 mg/ml, preferably in an amount of from about 5 to about 100 mg/ml, more preferably in an amount of from about 10 to about 30 mg/ml, and most preferably 25 mg/ml.  Paragraph [0011] discloses that the pH of the formulation may be from about 4.5 to about 7.0 and, preferably from about 5.5 to about 6.5, and more preferably about 6.0.  Paragraph [0012] discloses that the formulation may also comprise a buffer in an amount of from about 1 mM to about 100 mM.  The term "buffer" as used herein denotes a pharmaceutically-acceptable buffer.  Suitable pharmaceutically-acceptable buffers include but are not limited to histidine-buffers, citrate-buffers, succinate-buffers, acetate-buffers and phosphate-buffers.  Histidine buffers are 

acceptable surfactants include but are not limited to non-ionic surfactants such as TWEEN, PLURONICS, polyethylene glycol (PEG), polyethylen-sorbitan-fatty acid esters, polyethylene-polypropylene glycols, polyoxyethylene-stearates, polyoxyethylene monolauryl ethers, and sodium dodecyl sulphates. When Tween 20 and Tween 80 are used, they are generally used in an amount of about 0.001 to about 1%, preferably of about 0.005 to about 0.1% and still preferably about 0.01% to about 0.04% w/v.  Paragraph [0062] discloses that the formulation may include amino acids such as arginine and methionine in an amount of about 1 to about 100 mg/mL.  Paragraph [0063] discloses that the formulation can include a pharmaceutically acceptable sugar in an amount of about 25 mM to about 500 mM.  Preferred is 100 to 300 mM.  More preferred is 220 to 260 mM.  Most preferred is 240 mM.  Non-limiting examples of sugars according to the invention include trehalose, sucrose, mannitol, and sorbitol (a polyol).   Paragraph [0071] discloses that the formulation may further comprise one or more of antioxidants, ascorbic acid, mannitol, and EDTA.
It would have been obvious to formulate the endothelin receptor A antibodies of   CN105669863 or U.S. Patent No. 10,869,927 or U.S. Patent Application Publication 2019/0365894 or WO 2017/092375 according to the teachings of Gerritsen et al. and Adler et al.  Gerritsen et al. and Adler et al. demonstrates that pharmaceutical formulations for antibodies having a wide variety of components would have been well known to those of ordinary skill in the art at the time of the effective filing date and it would have been conventional to produce 
With respect to the new limitation added to claim 2 (“wherein the formulation contains no more than about 10% of an aggregated ETAR antibody after 12-month of storage of the formulation at 2-8 °C”), this property or characteristic would be inherent to the compositions suggested by the combination of the prior art.  The properties or characteristics of claims 66-67 as amended would be inherent to the compositions suggested by the combination of the prior art.  A composition and its characteristics cannot be separated.

Claims 2, 9, 11, 16, 18, 26-28, 32, 34, 37, 39, 44, 46, 51, 53, 55, 60, 62, 66-67, 74, and 76-81 are rejected under 35 U.S.C. 103 as being unpatentable over CN105669863 (of record, published 15 June 2016) or U.S. Patent No. 10,869,927 or U.S. Patent Application Publication 2019/0365894 or WO 2017/092375 (of record) each in view of Gerritsen et al. (WO 2004/075835) and Adler et al. (U.S. Patent Application Publication 2009/0162352) as applied to claims  2, 9, 11, 16, 18, 26-28, 32, 34, 37, 39, 44, 46, 55, 66-67, 74, and 76-77, above, and further in view of Badkar et al. (U.S. Patent Application Publication 20110171217).

Badkar et al. discloses stable liquid antibody formulations.  The formulations can include metal chelators such as EDTA to provide resistance to aggregation.  The concentration of chelating agent generally ranges from about 0.01 mg/ml to about 50 mg/ml, from about 1 mg/ml to about 10.0 mg/ml, from about 15 mg/ml to about 5.0 mg/ml, from about 0.01 mg/ml to about 1.0 mg/ml, or from about 0.03 mg/ml to about 0.5 mg/ml.  Further preferably concentration of 
chelating agent generally ranges from about 0.01 mM to about 2.0 mM, from about 0.01 mM to about 1.5 mM, from about 0.01 mM to about 0.5 mM, from about 0.01 mM to about 0.4 mM, from about 0.01 mM to about 0.3 mM, from about 0.01 mM to about 0.2 mM, from about 0.01 mM to about 0.15 mM, from about 0.01 mM to about 0.1 mM, from about 0.01 mM to about 0.09 mM, from about 0.01 mM to about 0.08 mM, from about 0.01 mM to about 007 mM, from about 0.01 mM to about 0.06 mM, from about 0.01 mM to about 0.05 mM, from about 0.01 mM to about 0.04 mM, from about 0.01 mM to about 0.03 mM, from about 0.01 mM to about 0.02 mM or from about 0.05 mM to about 0.01 mM.  Preferably the concentration of chelating agent can be about 0.01 mg/ml, 0.02 mg/ml, 0.03 mg/ml, about 0.04 mg/ml, about 0.05 mg/ml, about 0.06 mg/ml, about 0.07 mg/ml, about 0.10 mg/ml, about 0.20 mg/ml.  Further preferably the concentration of chelating agent is about 0.045 mg/ml, about 0.046 mg/ml, about 0.047 mg/ml, about 0.048 mg/ml, about 0.049 mg/ml, about 0.05 mg/ml, about 0.051 mg/ml, about 0.052 mg/ml, about 0.053 mg/ml, about 0.054 mg/ml, about 0.055 mg/ml, or about 0.056 mg/ml.  Most preferably, the concentration of chelating agent is about 0.05 mg/ml.  The liquid compositions 
 It would have been obvious to formulate the endothelin receptor A antibodies of CN105669863 or U.S. Patent No. 10,869,927 or U.S. Patent Application Publication 2019/0365894 or WO 2017/092375 according to the teachings of Gerritsen et al. and Adler et al. as set forth above.  Badkar et al. specifically discloses the use of chelators such as EDTA and antioxidants and their amounts in antibody pharmaceutical formulations.  Those of ordinary skill in the art would have been motivated to use conventional excipients in their standard amounts in antibody formulations.  The knowledge in the art concerning antibody formulations would have been robust.

Applicant’s arguments are not persuasive.  Contrary to applicant’s arguments, applicant has not imported the limitations of cancelled claim 65 as provided in the 12/28/2020 amendment into claim 2.  See at least rejection under 35 USC 112, 2nd paragraph above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa